Case 2:20-cv-03797-FMO-JC Document 15-4 Filed 05/05/20 Page 1 of 7 Page ID #:339




                           Exhibit 42




                           Exhibit 42
5/4/2020   Case 2:20-cv-03797-FMO-JC Document Genius   Mail -redacte
                                              15-4FundFiled   05/05/20 Page 2 of 7 Page ID #:340
                                                             d

                                                                                                Fran Racioppi <fran@geniusfund.com>



 redacted
  9 messages

  Patrick Conley <pconley@franklinglobal.net>                                            Tue, Mar 24, 2020 at 5:31 PM
  To: "Robert.Barton@hklaw.com" <Robert.Barton@hklaw.com>, Fran Racioppi <fran@geniusfund.com>
  Cc: "Rebecca.Canamero@hklaw.com" <Rebecca.Canamero@hklaw.com>, "Jesus.Cuza@hklaw.com"
  <Jesus.Cuza@hklaw.com>


    Robbie, Rebecca and Jesus please meet Fran Racioppi from the Genius Fund. I spoke with Fran earlier
    today regarding you recent lawsuit against redacted . He agreed to speak with you regarding their matter
    and any overlap with your new lawsuit. Please let me know if you want to schedule a conference call to
    discuss these matters.


    Best,

    Patrick



    Patrick M. Conley | CEO | Franklin Global, Inc.

    11693 San Vicente Boulevard, Suite 336 | Los Angeles, CA 90049 .

    w: 310.933.3336 | f: 310.402.2118 | m: 805.390.9913

    pconley@franklinglobal.net




  Jesus.Cuza@hklaw.com <Jesus.Cuza@hklaw.com>                                                                 Tue, Mar 24, 2020 at 6:13 PM
  To: pconley@franklinglobal.net
  Cc: Robert.Barton@hklaw.com, fran@geniusfund.com, Rebecca.Canamero@hklaw.com

    Thank you, Patrick. Can we have a conference call tomorrow at 9:00 am PST? Robbie and Rebecca, does this work for
    you?

    Thx again,

    Jesus

    Sent from my iPhone. Please excuse typographical errors.

    On Mar 24, 2020, at 8:31 PM, Patrick Conley <pconley@franklinglobal.net<mailto:pconley@franklinglobal.net>> wrote:

https://mail.google.com/mail/u/2?ik=5ff962463a&view=pt&search=all&permthid=thread-f%3A1662093942898794949&simpl=msg-f%3A1662093942898794949&…   1/6
5/4/2020   Case 2:20-cv-03797-FMO-JC Document Genius   Mail - redacte
                                              15-4FundFiled   05/05/20 Page 3 of 7 Page ID #:341
                                                              d
    [External email]
    Robbie, Rebecca and Jesus please meet Fran Racioppi from the Genius Fund. I spoke with Fran earlier today regarding
    you recent lawsuit against redacted He agreed to speak with you regarding their matter and any overlap with your
    new lawsuit. Please let me know if you want to schedule a conference call to discuss these matters.

    Best,
    Patrick

    Patrick M. Conley | CEO | Franklin Global, Inc.
    11693 San Vicente Boulevard, Suite 336 | Los Angeles, CA 90049
    w: 310.933.3336 | f: 310.402.2118 | m: 805.390.9913
    pconley@franklinglobal.net<mailto:pconley@franklinglobal.net>

    <image001.png><https://urldefense.proofpoint.com/v2/url?u=http-3A__www.franklinglobal.net_&d=DwMGaQ&c=14jPbF-
    1hWnYXveJ5rixtS_Fo3DRrpL7HUwJDAc4HIc&r=XgPvT7cHCyJnX82dbRADKh-x3D4BcRdRVqcM0LbSyDI&m=IyS_
    8SuDQgdOsc6QhG9f4mQmdicDGS0x4e1tkPpPHhM&s=OqlXGb8nEZ2H3s5y-3GUKkEHHoxoYhxsUmOJ3GGv-yc&e=>




    ________________________________

    NOTE: This e-mail is from a law firm, Holland & Knight LLP (“H&K”), and is intended solely for the use of the individual(s)
    to whom it is addressed. If you believe you received this e-mail in error, please notify the sender immediately, delete the e-
    mail from your computer and do not copy or disclose it to anyone else. If you are not an existing client of H&K, do not
    construe anything in this e-mail to make you a client unless it contains a specific statement to that effect and do not
    disclose anything to H&K in reply that you expect it to hold in confidence. If you properly received this e-mail as a client,
    co-counsel or retained expert of H&K, you should maintain its contents in confidence in order to preserve the attorney-
    client or work product privilege that may be available to protect confidentiality.


                                                   image001.png
                                                   82K



  Rebecca.Canamero@hklaw.com <Rebecca.Canamero@hklaw.com>                                                     Tue, Mar 24, 2020 at 6:18 PM
  To: Jesus.Cuza@hklaw.com
  Cc: pconley@franklinglobal.net, Robert.Barton@hklaw.com, fran@geniusfund.com

    I am available.

    On Mar 24, 2020, at 9:13 PM, Cuza, Jesus E (MIA - X27513) <Jesus.Cuza@hklaw.com> wrote:

     Thank you, Patrick. Can we have a conference call tomorrow at 9:00 am PST? Robbie and Rebecca, does this work for
    you?
    [Quoted text hidden]



  Patrick Conley <pconley@franklinglobal.net>                                          Tue, Mar 24, 2020 at 6:22 PM
  To: "Rebecca.Canamero@hklaw.com" <Rebecca.Canamero@hklaw.com>, "Jesus.Cuza@hklaw.com"
  <Jesus.Cuza@hklaw.com>
  Cc: "Robert.Barton@hklaw.com" <Robert.Barton@hklaw.com>, "fran@geniusfund.com" <fran@geniusfund.com>

    Works for me.



    Sent from my Verizon, Samsung Galaxy smartphone
    [Quoted text hidden]
    [Quoted text hidden]



  Fran Racioppi <fran@geniusfund.com>                                                                         Tue, Mar 24, 2020 at 6:27 PM
  To: Patrick Conley <pconley@franklinglobal.net>
https://mail.google.com/mail/u/2?ik=5ff962463a&view=pt&search=all&permthid=thread-f%3A1662093942898794949&simpl=msg-f%3A1662093942898794949&…   2/6
5/4/2020Case 2:20-cv-03797-FMO-JC Document Genius           Mail - redacte
                                                   15-4FundFiled   05/05/20 Page 4 of 7 Page ID #:342
                                                                   d
  Cc: "Jesus.Cuza@hklaw.com" <Jesus.Cuza@hklaw.com>, "Rebecca.Canamero@hklaw.com"
  <Rebecca.Canamero@hklaw.com>, "Robert.Barton@hklaw.com" <Robert.Barton@hklaw.com>

    Yes that works for me. Please send dial in. Thanks.

    Fran
    [Quoted text hidden]
    --
    v/r,

    Fran

    Fran Racioppi
    Co-Chief Executive Officer l Genius Fund
    Fran@geniusfund.com
    617-694-6321 (c)


  Jesus.Cuza@hklaw.com <Jesus.Cuza@hklaw.com>                                                                 Tue, Mar 24, 2020 at 6:30 PM
  To: fran@geniusfund.com
  Cc: pconley@franklinglobal.net, Rebecca.Canamero@hklaw.com, Robert.Barton@hklaw.com

    Thx everyone. We will send dial in number and calendar invite.

    Jesus

    Sent from my iPhone. Please excuse typographical errors.

    On Mar 24, 2020, at 9:27 PM, Fran Racioppi <fran@geniusfund.com<mailto:fran@geniusfund.com>> wrote:

    [External email]
    Yes that works for me. Please send dial in. Thanks.

    Fran

    On Tue, Mar 24, 2020 at 9:22 PM Patrick Conley <pconley@franklinglobal.net<mailto:pconley@franklinglobal.net>>
    wrote:
    Works for me.



    Sent from my Verizon, Samsung Galaxy smartphone



    -------- Original message --------
    From: Rebecca.Canamero@hklaw.com<mailto:Rebecca.Canamero@hklaw.com>
    Date: 3/24/20 6:18 PM (GMT-08:00)
    To: Jesus.Cuza@hklaw.com<mailto:Jesus.Cuza@hklaw.com>
    Cc: Patrick Conley <pconley@franklinglobal.net<mailto:pconley@franklinglobal.net>>, Robert.Barton@hklaw.com<
    mailto:Robert.Barton@hklaw.com>, fran@geniusfund.com<mailto:fran@geniusfund.com>
    Subject: Re: redacted

    I am available.

    On Mar 24, 2020, at 9:13 PM, Cuza, Jesus E (MIA - X27513) <Jesus.Cuza@hklaw.com<mailto:J
    esus.Cuza@hklaw.com>> wrote:

     Thank you, Patrick. Can we have a conference call tomorrow at 9:00 am PST? Robbie and Rebecca, does this work for
    you?

    Thx again,

    Jesus


https://mail.google.com/mail/u/2?ik=5ff962463a&view=pt&search=all&permthid=thread-f%3A1662093942898794949&simpl=msg-f%3A1662093942898794949&…   3/6
5/4/2020
       Case 2:20-cv-03797-FMO-JC Document Genius                  Mail - redacte
                                                         15-4FundFiled   05/05/20 Page 5 of 7 Page ID #:343
    Sent from my iPhone. Please excuse typographical errors.             d
    On Mar 24, 2020, at 8:31 PM, Patrick Conley <pconley@franklinglobal.net<mailto:pconley@franklinglobal.net>
    <mailto:pconley@franklinglobal.net<mailto:pconley@franklinglobal.net>>> wrote:

    [External email]
    Robbie, Rebecca and Jesus please meet Fran Racioppi from the Genius Fund. I spoke with Fran earlier today regarding
    you recent lawsuit against redacted He agreed to speak with you regarding their matter and any overlap with your
    new lawsuit. Please let me know if you want to schedule a conference call to discuss these matters.

    Best,
    Patrick

    Patrick M. Conley | CEO | Franklin Global, Inc.
    11693 San Vicente Boulevard, Suite 336 | Los Angeles, CA 90049<https://urldefense.proofpoint.com/v2/url?u=https-
    3A__www.google.com_maps_search_11693-2BSan-2BVicente-2BBoulevard-2C-2BSuite-2B336-2B-257C-2BLos-
    2BAngeles-2C-2BCA-2B90049-3Fentry-3Dgmail-26source-3Dg&d=DwMFaQ&c=14jPbF-1hWnYXveJ5rixtS_
    Fo3DRrpL7HUwJDAc4HIc&r=XgPvT7cHCyJnX82dbRADKh-x3D4BcRdRVqcM0LbSyDI&m=_Ssj0pwt7NBvsxxB-UIsW-
    WvQUbcMAjS-usSpPtgjgc&s=WUPC708LrB6gp3_l7zq-Bksu4cf5qwbB_ZY2GABZAWw&e=>
    w: 310.933.3336 | f: 310.402.2118 | m: 805.390.9913
    pconley@franklinglobal.net<mailto:pconley@franklinglobal.net><mailto:pconley@franklinglobal.net<mailto:pcon
    ley@franklinglobal.net>>

    <image001.png><https://urldefense.proofpoint.com/v2/url?u=http-3A__www.franklinglobal.net_&d=DwMGaQ&c=14jPbF-
    1hWnYXveJ5rixtS_Fo3DRrpL7HUwJDAc4HIc&r=XgPvT7cHCyJnX82dbRADKh-x3D4BcRdRVqcM0LbSyDI&m=IyS_
    8SuDQgdOsc6QhG9f4mQmdicDGS0x4e1tkPpPHhM&s=OqlXGb8nEZ2H3s5y-3GUKkEHHoxoYhxsUmOJ3GGv-yc&e=>




    ________________________________

    NOTE: This e-mail is from a law firm, Holland & Knight LLP (“H&K”), and is intended solely for the use of the individual(s)
    to whom it is addressed. If you believe you received this e-mail in error, please notify the sender immediately, delete the e-
    mail from your computer and do not copy or disclose it to anyone else. If you are not an existing client of H&K, do not
    construe anything in this e-mail to make you a client unless it contains a specific statement to that effect and do not
    disclose anything to H&K in reply that you expect it to hold in confidence. If you properly received this e-mail as a client,
    co-counsel or retained expert of H&K, you should maintain its contents in confidence in order to preserve the attorney-
    client or work product privilege that may be available to protect confidentiality.
    --
    v/r,

    Fran

    Fran Racioppi
    Co-Chief Executive Officer l Genius Fund
    Fran@geniusfund.com<mailto:Fran@geniusfund.com>
    617-694-6321 (c)


  Jesus.Cuza@hklaw.com <Jesus.Cuza@hklaw.com>                                                                 Fri, Mar 27, 2020 at 10:59 AM
  To: fran@geniusfund.com, pconley@franklinglobal.net
  Cc: Rebecca.Canamero@hklaw.com, Robert.Barton@hklaw.com


    Good morning, Fran and Patrick. We will be emailing you shortly a draft of a Common Interest Agreement.
    Our clients are up to speed and are in favor of working with Fran in an effort to accomplish both parties’
    goals and objectives. Thus, we are good to go at our end.


    Look forward to conversing with you again later today, if you are still available.



https://mail.google.com/mail/u/2?ik=5ff962463a&view=pt&search=all&permthid=thread-f%3A1662093942898794949&simpl=msg-f%3A1662093942898794949&…   4/6
5/4/2020
       Case 2:20-cv-03797-FMO-JC Document Genius   Mail - redacte
                                          15-4FundFiled   05/05/20 Page 6 of 7 Page ID #:344
    Best,                                                 d


    Jesus



    Jesus Cuza | Holland & Knight
    Partner
    Holland & Knight LLP
    701 Brickell Avenue, Suite 3300 | Miami, Florida 33131
    Phone 305.789.7513 | Fax 305.679.6311
    jesus.cuza@hklaw.com | www.hklaw.com

    ________________________________________________
    Add to address book | View professional biography


    From: Fran Racioppi <fran@geniusfund.com>
    Sent: Tuesday, March 24, 2020 9:27 PM
    To: Patrick Conley <pconley@franklinglobal.net>
    Cc: Cuza, Jesus E (MIA - X27513) <Jesus.Cuza@hklaw.com>; Canamero, Rebecca J (MIA - X27533)
    <Rebecca.Ca              law.com>; Barton, Robert (LAX - X52503) <Robert.Barton@hklaw.com>
    Subject: Re: redacted


    [External email]

    [Quoted text hidden]



  Fran Racioppi <fran@geniusfund.com>                                                                         Fri, Mar 27, 2020 at 11:01 AM
  To: Jesus.Cuza@hklaw.com
  Cc: Rebecca.Canamero@hklaw.com, Robert.Barton@hklaw.com, pconley@franklinglobal.net
  Bcc: Fran Racioppi <fran@frsix.com>

    Yes I am available
    [Quoted text hidden]



  Jesus.Cuza@hklaw.com <Jesus.Cuza@hklaw.com>                                                                 Fri, Mar 27, 2020 at 12:18 PM
  To: fran@geniusfund.com
  Cc: Rebecca.Canamero@hklaw.com, Robert.Barton@hklaw.com, pconley@franklinglobal.net


    Fran, please see attached.


    I have two calls this afternoon. Please send me an email after you have reviewed and I will call you as soon
    as I am done with the calls.


    Thank you,
    [Quoted text hidden]


           redacted                       Common Interest Agreement March 27, 2020.docx
           28K


https://mail.google.com/mail/u/2?ik=5ff962463a&view=pt&search=all&permthid=thread-f%3A1662093942898794949&simpl=msg-f%3A1662093942898794949&…   5/6
5/4/2020   Case 2:20-cv-03797-FMO-JC Document Genius   Mail - redacte
                                              15-4FundFiled   05/05/20 Page 7 of 7 Page ID #:345
                                                              d




https://mail.google.com/mail/u/2?ik=5ff962463a&view=pt&search=all&permthid=thread-f%3A1662093942898794949&simpl=msg-f%3A1662093942898794949&…   6/6
